Stephens, J.
1. Where two parties entered into a contract by which one of them, who was the owner of certain, personal property described in the contract, was' given by the other party “the option to sell” the property to the latter party at an agreed valuation, “less depreciation figured at 7% per annum,” “after the expiration of one year” from the date of the execution of the contract, the contract must be construed as one by which- the party giving the “option to sell” made an offer *853to buy tlie property after tlie expiration of one year. Where, on the first day after the expiration of one-year, and when the offer to purchase the property had not been revoked, the owner of the property to whom the offer had been made- accepted the offer, there was thereby created between the parties a contract by which the owner agreed to sell and the other party to purchase the property. Where the party who thus contracted to purchase the property, and who had been placed in possession of it as a lessee when the contract was entered into refused to pay therefor, he thereby breached the contract of sale, and thereby became liable for the purchase-money contracted for.
Decided February 20, 1932.
W. H. Terrell, for plaintiff. T. B. Higdon, for defendants.
2. The petition set out a cause of action, and the general demurrer was improperly sustained.

Judgment reversed.


Jenlcms, P. J., and Bell, J., concur.